Citation Nr: 0422972	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to restoration of a total rating of 100 
percent for service-connected prostate cancer residuals.

2.  Entitlement to an increased rating for prostate cancer 
residuals, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to April 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which reduced the veteran's 100 percent rating 
for prostate cancer residuals to a noncompensable rating.  

By rating action of February 2002, the RO assigned an 
increased rating of 20 percent.  As the veteran is seeking 
restoration of a 100 percent rating, and a 20 percent rating 
is not the maximum rating, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of an increased rating for prostate cancer 
residuals is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective September 16, 1999, service connection for 
prostate cancer was granted and a total rating of 100 percent 
was assigned.  

2.  In November 2000, the RO notified the veteran of the 
proposal to reduce the rating to noncompensable based on 
improvement.  

3.  Effective June 1, 2001, a noncompensable rating was 
assigned for the veteran's prostate cancer residuals.  

3.  There has not been any local recurrence of a malignant 
neoplasm or metastasis following the 8 to 12 month expiration 
of the radiation life of seeds planted in August 1998, nor 
has the veteran undergone any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure in connection 
with his prostate cancer since that time; the disability is 
manifested by urinary frequency and impotence.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in November 2000 and March 2001, as well as 
by the discussions in the July 2002 statement of the case 
(SOC), and the February 2003, June 2003 and May 2004 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish entitlement to a restoration of his 100 percent 
rating for prostate cancer.  An actual VCAA letter was issued 
in May 2003, which informed the veteran of the increased 
rating requirements, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA letter was issued in May 
2003, after the reduction in March 2001.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in May 2003, his claim 
was readjudicated based upon all the evidence of record in 
June 2003.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's pertinent VA and 
private medical records.  There is no indication of any 
relevant records that the RO failed to obtain.  The veteran's 
various communications indicate that he has no additional 
evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in December 1999 and 
September 2000.  Reports of these examinations are in the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

VA records show that a prostate biopsy was performed in 
October 1997 and it confirmed adenocarcinoma in the right 
base and left apex.  In 1998, the veteran was referred for 
interstitial brachytherapy prostate implant.  At the time of 
the evaluation in March 1998, the veteran had clinical stage 
1 adenocarcinoma of the prostate.  The examiner reviewed 
treatment options with the veteran, and it was decided that 
he would undergo an interstitial brachytherapy implant and 
external beam radiation.  The seeds were implanted on August 
19, 1998.  It was noted that the seeds had an expected 
radiation life of 8 to 12 months.  

On September 23, 1999, VA received the veteran's claim of 
entitlement to service connection for prostate cancer.  A VA 
examination was conducted in December 1999.  The examiner 
noted that the veteran was status post brachytherapy.  By 
rating action of January 2000, service connection was 
established for prostate cancer.  A 100 percent rating was 
assigned under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The rating became effective September 
16, 1999.  

Diagnostic Code 7528 contemplates malignant neoplasms of the 
genitourinary system and provides for a 100 percent rating.  
It also provides that following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.

A VA examination was conducted in September 2000.  A review 
of the records showed that there was no metastases to the 
lymph or bone.  The veteran reported urinating up to three 
times a night after his prostate enlarged, and that he had 
returned to his pre-pathology voiding pattern of once a 
night.  The examiner noted that the veteran was status post 
radiation treatment, and determined that his residuals 
consisted of impotence.  The examination of the prostate 
revealed that it was slightly enlarged without any protruding 
nodules.  It was symmetrical and sulcus was palpable.  

Based on the examination findings, the RO proposed to reduce 
the rating to noncompensable.  On November 29, 2000, the RO 
mailed the veteran a notice informing him of the proposed 
reduction.  By rating action of March 2001, the rating was 
reduced to noncompensable, effective June 1, 2001.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2003).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed him of the procedures 
for the presentation of evidence, his right to a hearing, and 
representation options.  The Board also finds that the 
reduction was proper.

As noted, Diagnostic Code 7528 provides for a mandatory VA 
examination at the end of six months following the cessation 
of treatment.  Here, seeds were implanted in August 1998, and 
the VA examination was conducted in September 2000, more than 
one year after the 8 to 12 month radiation life of the seeds.  
At the time of the examination, it was established that there 
had not been any metastases to the bone or lymph and that the 
veteran was status post radiation treatment.  Treatment 
records dated subsequent to the September 2000 examination 
are negative for comments or findings indicating continued 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure for the treatment of prostate cancer.  
The records are also negative for findings of local 
reoccurrence or metastasis.  Under these circumstances, 
improvement was shown and the reduction was appropriate.  

Here, the 100 percent rating was in effect from September 16, 
1999 to June 1, 2001, less than 5 years.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to noncompensable was proper as 
there had been improvement.  Restoration of a total rating of 
100 percent for prostate cancer is not warranted.


ORDER

Entitlement to restoration of a total rating of 100 percent 
for prostate cancer has not been established, and the appeal 
is denied.


REMAND

Service connection is currently in effect for prostate cancer 
residuals, rated 20 percent disabling under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7527-7528 (2003).  
Diagnostic Codes 7527 (prostate gland injuries) and 7528 
(malignant neoplasms of the genitourinary system) provide for 
rating these disabilities as voiding dysfunction, urinary 
tract infection, or renal dysfunction.  However, the veteran 
asserts that he currently suffers from blood in his stools 
due to radiation treatment of his prostate cancer, and a 
colonoscopy conducted in June 2002 revealed radiation 
colitis.    

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  This 
case is similar to Esteban, since the symptomatology of 
voiding dysfunction and rectal bleeding are distinct and 
separate.  However, the veteran has not been afforded an 
examination to determine if the rectal bleeding is one of his 
prostate cancer residuals, and if so, a medical professional 
has not assessed the severity of the condition.  Therefore, 
an examination is warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for rectal 
bleeding.  Based on his response, the AMC 
should attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After accomplishing #1-2 above, the 
AMC should schedule the veteran for a VA 
examination for the purpose of 
ascertaining the current nature, etiology 
and severity of the veteran's rectal 
bleeding.  The examiner should identify 
and provide detailed findings regarding 
all of the veteran's prostate cancer 
residuals.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should provide a complete rationale for 
all opinions and conclusions.  Any 
opinion should be supported by reference 
to specific medical records on file.  The 
examination report should be typed.

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



